
	
		I
		112th CONGRESS
		1st Session
		H. R. 1561
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Reyes (for
			 himself, Mr. Bilbray,
			 Mrs. Davis of California,
			 Mr. Grijalva,
			 Mr. Rothman of New Jersey,
			 Mr. Cuellar,
			 Mr. Hinojosa,
			 Mr. Pastor of Arizona,
			 Mr. Filner,
			 Ms. Jackson Lee of Texas,
			 Ms. Roybal-Allard,
			 Mr. Gene Green of Texas,
			 Mr. Doggett,
			 Mr. Sablan,
			 Mr. Baca, Ms. Eddie Bernice Johnson of Texas,
			 Ms. Lee of California,
			 Ms. Hirono,
			 Mr. McCaul, and
			 Mr. Calvert) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committees on
			 Ways and Means,
			 Agriculture, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To enhance the safety of ports of entry in the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Putting Our Resources Toward Security
			 (PORTS) Act.
		2.Increase in number of
			 Customs and Border Protection Officers
			(a)Customs and
			 Border Protection OfficersDuring the 5-year period between fiscal
			 years 2012 and 2016, the Secretary of Homeland Security shall, subject to the
			 availability of appropriations for such purpose, increase by not fewer than
			 5,000 the total number of full-time, active-duty Customs and Border Protection
			 Officers within United States Customs and Border Protection for posting at
			 United States ports of entry above the number of such officers for which funds
			 were made available during fiscal year 2010.
			(b)Agriculture
			 specialistsDuring the 5-year period between fiscal years 2012
			 and 2016, the Secretary of Homeland Security shall, subject to the availability
			 of appropriations for such border security purposes, increase by not fewer than
			 a total of 1,200 the number of full-time Customs and Border Protection
			 agriculture specialists for United States ports of entry above the number of
			 such support personnel for which funds were made available during fiscal year
			 2010.
			(c)Border security
			 support personnelDuring the
			 5-year period between fiscal years 2012 and 2016, the Secretary of Homeland
			 Security shall, subject to the availability of appropriations for such purpose,
			 increase by not fewer than a total of 350 the number of full-time border
			 security support personnel for United States ports of entry above the number of
			 such support personnel for which funds were made available during fiscal year
			 2010.
			3.Improving ports
			 of entry for border security and other purposes
			(a)In
			 generalThere are authorized
			 to be appropriated to the Administrator of the General Services Administration
			 $1,000,000,000 for each of fiscal years 2012 through 2016 to make improvements
			 to existing ports of entry in the United States to improve border security and
			 for other purposes.
			(b)PriorityIn
			 making improvements described in subsection (a), the Administrator of the
			 General Services Administration, in coordination with the Commissioner of
			 Customs and Border Protection, shall give priority to the ports of entry that
			 the Administrator determines are in most need of repair to improve border
			 security and for other purposes in accordance with port of entry infrastructure
			 assessment studies required in section 603 of title VI, division E, of the
			 Consolidated Appropriations Act of 2008 (Public Law 101–161).
			
